Citation Nr: 0636017	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-00 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, to include a lumbar strain.


REPRESENTATION

Appellant represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied service connection for a lumbar strain.  The RO 
issued a notice of the decision in August 2004, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
September 2004.  Subsequently, in October 2004 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
January 2005, the veteran timely filed a substantive appeal.

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.	The veteran currently has a lumbar spine disability, to 
include a lumbar strain.

2.	The veteran had an in-service accident where he ran over a 
landmine as he was operating a bulldozer; the competent 
medical evidence of record indicates that an initial 
lumbar spine injury would be consistent with such an 
event.  

3.	The competent medical evidence of record includes two 
conflicting medical opinions as to the origin of the 
veteran's current, chronic lumbar spine disability.


CONCLUSION OF LAW

As the evidence falls at least in relative equipoise, the 
benefit of the doubt being received by the veteran, service 
connection for a lumbar spine disability, to include a lumbar 
strain, is warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for a 
lumbar strain is warranted, and therefore, a further 
discussion of the VCAA duties is unnecessary at this time.  
It should be noted, however, that the RO should cure any 
potential defects in notice, as would be demonstrated by a 
failure to notify the veteran of all five elements of a 
service connection claim (to include the type of evidence 
necessary to establish a disability rating and the effective 
date for the claimed disability), or assistance provided by 
VA, prior to its determination of a proper disability rating 
and effective date for the veteran's service-connected 
disability.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004) (holding that proper VCAA notice must "precede 
an initial unfavorable [RO] decision"); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006) (holding that 
the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability).   


II. Law & Regulations

For service connection to be awarded, there must be: (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); accord 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  Disabled Am. Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, "[i]n the 
absence of proof of a present disability there can be no 
valid claim" of service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 
505 (1995) (recognizing that "[a] service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability"); see also 
Chelte v. Brown, 10 Vet. App. 268, 271, 272 (1997) (holding 
that the veteran's claim was not well grounded when the 
evidence "establishe[d] only that the veteran had a 
[disability] in the past, not that he has a current 
disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, "[s]ervice connection for VA disability 
compensation . . . will be awarded to a veteran who served on 
active duty during a period of war . . . for any disease or 
injury that was incurred in or aggravated by" such service.  
Caluza, 7 Vet. App. at 505.  VA may grant service connection, 
despite a diagnosis after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
veteran incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran's July 1943 Report of Physical Examination and 
Induction indicates that he had no musculoskeletal defects.  

The veteran's December 1945 Report of Physical Examination 
for Separation similarly contains a normal clinical 
evaluation of the veteran's spine, with no defects noted and 
no reports of injury.

The other available service medical records (SMRs) bear no 
indication of a lumbar spine disability, injury, or treatment 
for such.

The veteran submitted a photocopy of a newspaper clipping, 
dated September 1943, which reported that the veteran had 
narrowly escaped serious injury when he drove his bulldozer 
over a mine, which exploded beneath him.  The article further 
indicated that the blast had blown off the veteran's helmet 
and had knocked loose the track on the bulldozer.

A private medical note by Dr. D.W.R., dated June 2003, 
indicates that the veteran complained of chronic back pain, 
which disrupted his sleep at night.  Dr. D.W.R. ordered an 
MRI of the lumbar spine at this time.  A September 2003 
notation again conveys the veteran's report of low back 
discomfort and pain.    

Also in September 2003, Dr. D.W.R. authored a letter, which 
noted the veteran's history of chronic low back pain and 
degenerative disc disease.  Dr. D.W.R. further reported the 
veteran's account of having been injured during his active 
service, when he hit a landmine, which required treatment for 
a year.  The veteran also conveyed to Dr. D.W.R. that he has 
experienced degenerative changes in the low back since that 
injury.

With respect to the current condition of the veteran's 
chronic back disability, Dr. D.W.R. indicated that the 
veteran required physical therapy to avoid any future 
surgery.  He stated that the veteran displayed limited 
flexion to approximately 20 percent, with extension limited 
to about 50 percent.  The veteran exhibited limited lateral 
bending to approximately 70 percent bilaterally, with 
rotation limited to 30 percent.  

In conclusion, Dr. D.W.R. determined that it was reasonable 
by history to assume that the initial in-service landmine-
related injury was as reported by the veteran.  

The veteran submitted to a VA examination in August 2004.  
The examiner, J.B., a family nurse practitioner, indicated 
that the veteran had served as a heavy equipment operator 
during his active service, and as he had reported to Dr. 
D.W.R., the veteran conveyed to J.B. that his initial lumbar 
injury had occurred during service when a mine exploded under 
the bulldozer that he operated.  The veteran indicated that 
he had been medically evacuated to Saipan, where he received 
treatment.  After his discharge from service, the veteran 
worked in construction as a foreman in the logging industry 
for 10 years.  He did not report any work-related injuries. 

On physical examination the veteran displayed lumbar spine 
flexion to 70 degrees, with low back pain, and 10 degrees 
extension, without pain.  He displayed 40 degrees rotation 
bilaterally without complaints of pain, and lateral bending 
of 10 degrees bilaterally with pain.  The spine had normal 
curvature and was non-tender to palpitation.  

Based on these data, J.B. diagnosed the veteran with lumbar 
strain.  He proffered that this disability was less likely as 
not related to the veteran's military landmine accident, 
given the veteran's 10-year interim work history in logging 
and construction, which he stated "could have" contributed 
to the lumbar disability.  J.B. further stated that there was 
not enough evidence in the claims file to substantiate the 
lumbar disability at separation or recently thereafter.  
 

b. Discussion
The Board determines that the evidence of record shows that 
the veteran currently has a lumbar spine disability, to 
include a lumbar strain, as demonstrated by the reports and 
findings of Dr. D.W.R. and J.B.  
 
As for whether the veteran incurred this injury during 
service and whether a causal link connects his current 
disability and his in-service landmine accident, the Board 
determines that the evidence of record falls at least in 
relative equipoise, in which case, the veteran prevails.  
While the Board acknowledges that the veteran's SMRs do not 
indicate that he received treatment for a lumbar spine injury 
during service, which would weigh against his claim, the 
veteran has corroborated his account of the injury-causing 
landmine explosion through the September 1943 newspaper 
article, which described the impact as having blown off the 
veteran's helmet and knocking off a track of the bulldozer.  
Such an impact, as intimated by Dr. D.W.R. in his September 
2003 correspondence, reasonably would have caused the initial 
lumbar injury.  This opposing evidence, weighing both in 
favor of and against the veteran's claim, falls in relative 
equipoise, in which case, the veteran will receive the 
benefit of the doubt.

With respect to the origin of the veteran's current lumbar 
disability, the Board recognizes that two medical opinions of 
record also fall in contradiction of one another.  
Specifically, the VA examiner concluded that the veteran's 
current lumbar strain was less likely as not related to his 
in-service accident, while the veteran's private physician, 
Dr. D.W.R., determined that it was reasonable to assume that 
the initial in-service lumbar injury was the cause of the 
chronic disability.  In such a circumstance, the Board must 
determine how much weight to afford each opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board 
may place greater weight on one medical professional's 
opinion over another, depending on factors such as the 
reasoning employed, medical expertise, the thoroughness and 
detail of the opinion, whether or not, and the extent to 
which, they reviewed prior clinical records or the claims 
file, and other evidence.  See id., at 470-71 ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches"); accord 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
Board's determination in this regard must be explained in a 
statement providing adequate reasons and bases.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may 
"favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases").     

In the instant case, the Board determines that both opinions 
at least roughly balance each other out, in which case, the 
veteran prevails.  The relatively contemporaneous opinions 
both contain comparable analysis and reasoning to support the 
respective positions, and the veteran provided a similar 
historical account of the in-service accident to both 
clinicians.  Although the Board finds questionable J.B.'s 
determination that the veteran's military accident less 
likely as not caused the veteran's current lumbar disability 
based, in part, on speculation that the veteran's post-
service work in construction "could have" contributed to 
the lumbar disability, J.B. correctly did acknowledge that 
the SMRs are lacking of evidence demonstrating a lumbar spine 
disability.  To the extent that this opinion preponderates 
against the veteran's claim, the Board determines that this 
unfavorable opinion is equally balanced by Dr. D.W.R.'s 
opposite, favorable conclusion.  In such a case, as noted 
above, the evidence of record falls at least in relative 
equipoise, and therefore, the veteran will receive the 
benefit of the doubt in his favor.   


ORDER

Service connection for a lumbar strain is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


